       Case 2:20-cv-00202-BSM-JJV Document 6 Filed 11/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

GABRIEL BUSH                                                              PLAINTIFF
Reg. #12972-003

v.                         CASE NO. 2:20-CV-00202-BSM

DEWAYNE HENDRIX,
Warden, Forrest City FCI                                                DEFENDANT

                                        ORDER

      After careful review of the record, United States Magistrate Judge Joe J. Volpe’s

partial recommended disposition [Doc. No. 4] is adopted. Gabriel Bush’s emergency motion

for temporary restraining order [Doc. No. 2] is denied.

      IT IS SO ORDERED this 10th day of November, 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
